                 Case 16-24295             Doc 104   Filed 05/07/19 Entered 05/07/19 16:22:22      Desc Main
                                                      Document     Page 1 of 16




1A
 101-7-TDR
 /2009
 /2010
 ary
 2 Services
                                                 UNITED STATES BANKRUPTCY COURT
                                                  NORTHERN DISTRICT OF ILLINOIS


               In Re:                                         §
                                                              §
               PACKAGING ADVANTAGE, INC.,                     §     Case No. 16-24295 JSB
                                                              §
                                   Debtor                     §

                               CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                               REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                               ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                       GINA B. KROL, chapter 7 trustee, submits this Final Account, Certification that the
               Estate has been Fully Administered and Application to be Discharged.

                       1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
               and, if applicable, any order of the Court modifying the Final Report. The case is fully
               administered and all assets and funds which have come under the trustee’s control in this case
               have been properly accounted for as provided by law. The trustee hereby requests to be
               discharged from further duties as a trustee.

                      2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
               discharged without payment, and expenses of administration is provided below:


               Assets Abandoned: 14,492.26                           Assets Exempt: NA
               (Without deducting any secured claims)

               Total Distributions to Claimants: 153,416.38          Claims Discharged
                                                                     Without Payment: NA

               Total Expenses of Administration: 32,011.40


                       3) Total gross receipts of $ 185,427.78 (see Exhibit 1), minus funds paid to the debtor
               and third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 185,427.78 from the
               liquidation of the property of the estate, which was distributed as follows:




          UST Form 101-7-TDR (10/1/2010) (Page: 1)
            Case 16-24295             Doc 104     Filed 05/07/19 Entered 05/07/19 16:22:22            Desc Main
                                                   Document     Page 2 of 16




                                                  CLAIMS           CLAIMS                  CLAIMS                CLAIMS
                                                SCHEDULED         ASSERTED                ALLOWED                 PAID



SECURED CLAIMS
(from Exhibit 3)                                        $ NA                 $ NA                  $ NA                     $ NA

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                       NA             32,065.35              32,065.35                32,011.40

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                               NA                   NA                     NA                       NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                NA             11,059.35              13,034.44                11,059.35

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                                  NA          1,361,005.97           1,361,005.97            142,357.03

TOTAL DISBURSEMENTS                                     $ NA       $ 1,404,130.67         $ 1,406,105.76          $ 185,427.78


                  4) This case was originally filed under chapter 7 on 07/28/2016 . The case was pending
          for 33 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 05/07/2019
                  04/18/2019                       By:/s/GINA B. KROL
                                                                                Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
                Case 16-24295             Doc 104   Filed 05/07/19 Entered 05/07/19 16:22:22                      Desc Main
                                                     Document     Page 3 of 16




                                                            EXHIBITS TO
                                                          FINAL ACCOUNT


               EXHIBIT 1 – GROSS RECEIPTS

                              DESCRIPTION                                  UNIFORM                                     $ AMOUNT
                                                                          TRAN. CODE1                                  RECEIVED

    A/R - 90 days or less                                                    1121-000                                          3,638.83

    Old Second Nat'l Bank - 0177                                             1129-000                                             70.00

    Old Second National Bank -2463                                           1129-000                                         87,797.18

    PNC Bank - Payroll Account                                               1129-000                                          1,211.59

    Private Bank - 7105                                                      1129-000                                          4,583.90

    Private Bank - 3795 - Savings                                            1129-000                                           497.67

    Escrow Account - 6100                                                    1129-000                                         50,000.00

Claim by Source One Staffing V Curts - 16L
06575                                                                        1141-000                                          7,000.00

    PREFERENCE                                                               1141-000                                         30,628.61

TOTAL GROSS RECEIPTS                                                                                                      $ 185,427.78
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


               EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                      PAYEE                                     DESCRIPTION                         UNIFORM             $ AMOUNT
                                                                                                   TRAN. CODE              PAID

NA                                                                                                      NA                          NA




         UST Form 101-7-TDR (10/1/2010) (Page: 3)
              Case 16-24295             Doc 104        Filed 05/07/19 Entered 05/07/19 16:22:22           Desc Main
                                                        Document     Page 4 of 16




                    PAYEE                                       DESCRIPTION                       UNIFORM            $ AMOUNT
                                                                                                 TRAN. CODE             PAID

TOTAL FUNDS PAID TO DEBTOR &                                                                                                 $ 0.00
THIRD PARTIES


             EXHIBIT 3 – SECURED CLAIMS

                                                  UNIFORM        CLAIMS
                                                                                 CLAIMS              CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.      SCHEDULED                                              CLAIMS PAID
                                                                                ASSERTED            ALLOWED
                                                   CODE      (from Form 6D)

NA            NA                                    NA                    NA               NA                  NA               NA

TOTAL SECURED CLAIMS                                                    $ NA              $ NA                $ NA            $ NA


             EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

                                           UNIFORM
                                                              CLAIMS            CLAIMS              CLAIMS
                PAYEE                       TRAN.                                                                    CLAIMS PAID
                                                            SCHEDULED          ASSERTED            ALLOWED
                                            CODE

TRUSTEE COMPENSATION:GINA
B. KROL                                     2100-000                    NA         12,521.39           12,521.39          12,521.39


TRUSTEE EXPENSES:GINA B.
KROL                                        2200-000                    NA             19.60               19.60              19.60


INTERNATIONAL SURETIES,
LTD.                                        2300-000                    NA           231.40              231.40             231.40


ASSOCIATED BANK                             2600-000                    NA          4,808.06            4,808.06           4,808.06


ATTORNEY FOR TRUSTEE FEES
(TRUSTEE FIRM):COHEN &
KROL                                        3110-000                    NA          4,867.33            4,867.33           4,867.33


ATTORNEY FOR TRUSTEE FEES
(TRUSTEE FIRM):GINA B. KROL                 3110-000                    NA          2,433.67            2,433.67           2,433.67




       UST Form 101-7-TDR (10/1/2010) (Page: 4)
            Case 16-24295             Doc 104         Filed 05/07/19 Entered 05/07/19 16:22:22           Desc Main
                                                       Document     Page 5 of 16




                                         UNIFORM
                                                              CLAIMS           CLAIMS              CLAIMS
              PAYEE                       TRAN.                                                                   CLAIMS PAID
                                                            SCHEDULED         ASSERTED            ALLOWED
                                          CODE

ATTORNEY FOR TRUSTEE
EXPENSES (TRUSTEE
FIRM):COHEN & KROL                        3120-000                      NA              69.20             69.20           69.20


ACCOUNTANT FOR TRUSTEE
FEES (OTHER FIRM):ALAN
LASKO                                     3410-000                      NA           7,006.80
                                                                                     7,060.75         7,006.80
                                                                                                       7,060.75        7,006.80
                                                                                                                        7,034.85


ACCOUNTANT FOR TRUSTEE
EXPENSES (OTHER FIRM):ALAN
LASKO                                     3420-000                      NA              53.95             53.95           53.95
                                                                                                                           25.90

TOTAL CHAPTER 7 ADMIN. FEES                                          $ NA        $ 32,065.35        $ 32,065.35      $ 32,011.40
AND CHARGES



            EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                         UNIFORM
                                                              CLAIMS           CLAIMS              CLAIMS
              PAYEE                       TRAN.                                                                   CLAIMS PAID
                                                            SCHEDULED         ASSERTED            ALLOWED
                                          CODE

NA: NA                                          NA                      NA                NA                NA              NA

TOTAL PRIOR CHAPTER ADMIN.                                           $ NA               $ NA              $ NA             $ NA
FEES AND CHARGES



            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                                CLAIMS           CLAIMS
                                                UNIFORM
                                                              SCHEDULED         ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                            CLAIMS PAID
                                                               (from Form     (from Proofs of     ALLOWED
                                                 CODE
                                                                   6E)            Claim)

000002A     CHRISTINE SCOTT                      5300-000                NA            9,084.26        9,084.26         9,084.26




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
            Case 16-24295             Doc 104        Filed 05/07/19 Entered 05/07/19 16:22:22         Desc Main
                                                      Document     Page 6 of 16




                                                             CLAIMS           CLAIMS
                                                UNIFORM
                                                           SCHEDULED         ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                          CLAIMS PAID
                                                            (from Form     (from Proofs of     ALLOWED
                                                 CODE
                                                                6E)            Claim)

            DOROTHY CURTIS                      5300-000             NA                 0.00         1,975.09         1,975.09


000001A     DOROTHY CURTIS                      5300-000             NA             1,975.09         1,975.09             0.00

TOTAL PRIORITY UNSECURED                                            $ NA        $ 11,059.35       $ 13,034.44      $ 11,059.35
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                             CLAIMS           CLAIMS
                                                UNIFORM
                                                           SCHEDULED         ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                          CLAIMS PAID
                                                            (from Form     (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)            Claim)

000003      JEFFREY S HARRIS                    7100-900             NA          159,356.93       159,356.93              0.00


000004      JEFFREY S HARRIS                    7100-900             NA          159,356.93       159,356.93              0.00


000005      JEFFREY S HARRIS                    7100-900             NA          159,356.93       159,356.93              0.00


000007      PEARL A MARZIANI                    7100-900             NA          414,935.18       414,935.18        66,900.65


000006      SOURCE ONE                          7100-900             NA          468,000.00       468,000.00        75,456.38

TOTAL GENERAL UNSECURED                                             $ NA     $ 1,361,005.97    $ 1,361,005.97     $ 142,357.03
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 6)
                                             Case 16-24295                 Doc 104     Filed 05/07/19
                                                                                                  FORM 1Entered 05/07/19 16:22:22                                        Desc Main
                                                                                        Document      Page
                                                                              INDIVIDUAL ESTATE PROPERTY   7 of 16
                                                                                                         RECORD  AND REPORT                                                                                             Page:       1
                                                                                                            ASSET CASES                                                                                                   Exhibit 8
Case No:             16-24295       JSB     Judge: JANET S. BAER                                                                                Trustee Name:                       GINA B. KROL
Case Name:           PACKAGING ADVANTAGE, INC.,                                                                                                Date Filed (f) or Converted (c):     07/28/16 (f)
                                                                                                                                               341(a) Meeting Date:                 11/08/16
For Period Ending: 05/07/19
                   04/18/19                                                                                                                    Claims Bar Date:                     02/10/17



                                        1                                                   2                            3                          4                         5                                     6
                                                                                                              Estimated Net Value
                                                                                      Petition/          (Value Determined by Trustee,       Property Formally           Sale/Funds                   Asset Fully Administered (FA)/
                              Asset Description                                      Unscheduled            Less Liens, Exemptions,             Abandoned                Received by                 Gross Value of Remaining Assets
                  (Scheduled and Unscheduled (u) Property)                             Values                  and Other Costs)             OA=554(a) Abandon             the Estate

 1. Old Second Nat'l Bank - 0177                                                                 80.00                              0.00                                                70.00                     FA
 2. Old Second National Bank -2463                                                         87,802.18                                0.00                                            87,797.18                     FA
 3. PNC Bank - Payroll Account                                                               1,564.59                               0.00                                             1,211.59                     FA
 4. Private Bank - 7105                                                                      4,583.90                               0.00                                             4,583.90                     FA
 5. Private Bank - 3795 - Savings                                                               497.00                              0.00                                              497.67                      FA
 6. Escrow Account - 6100                                                                  50,000.00                          50,000.00                                             50,000.00                     FA
     pre-petition sale of compressors, conveyor, dryer, feeders, overwrapper,
     air tank, gast vacumms, box taper; sold to former customer
 7. A/R - 90 days or less                                                                    1,306.00                               0.00                                             3,638.83                     FA
 8. A/R - over days old                                                                    14,392.26                                0.00                                                 0.00                     FA
 9. COMPUTER                                                                                    100.00                              0.00                                                 0.00                     FA
 10. Claim by Source One Staffing V Curts - 16L 06575                                       Unknown                           10,000.00                                              7,000.00                     FA
 11. PREFERENCE (u)                                                                               0.00                        30,628.61                                             30,628.61                     FA

                                                                                                                                                                                                   Gross Value of Remaining Assets
 TOTALS (Excluding Unknown Values)                                                       $160,325.93                         $90,628.61                                           $185,427.78                            $0.00
                                                                                                                                                                                                   (Total Dollar Amount in Column 6)

   _____________________________________________________________________________________________________________________________
   Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:


   Trustee finally got the case against the principals resolved. Insider claims have now been amended and withdrawn.
   Trustee will prepare TFR
   October 15, 2018, 03:52 pm


   Potential preferences; Trustee is investigating




LFORM1                                                                                                                                                                                                                           Ver: 22.01
         UST Form 101-7-TDR (10/1/2010) (Page: 7)
                                             Case 16-24295                  Doc 104         Filed 05/07/19
                                                                                                       FORM 1Entered 05/07/19 16:22:22                  Desc Main
                                                                                             Document      Page
                                                                                   INDIVIDUAL ESTATE PROPERTY   8 of 16
                                                                                                              RECORD  AND REPORT                                                Page:      2
                                                                                                          ASSET CASES                                                             Exhibit 8
Case No:             16-24295        JSB    Judge: JANET S. BAER                                                              Trustee Name:                      GINA B. KROL
Case Name:           PACKAGING ADVANTAGE, INC.,                                                                               Date Filed (f) or Converted (c):   07/28/16 (f)
                                                                                                                              341(a) Meeting Date:               11/08/16
                                                                                                                              Claims Bar Date:                   02/10/17
   June 28, 2017, 01:49 pm


   341 meeting has not been set to date; initial report of assets filed 10/18/16
   October 18, 2016, 11:27 am


   Initial Projected Date of Final Report (TFR): 03/31/18            Current Projected Date of Final Report (TFR): 02/28/19


           /s/     GINA B. KROL
   __________________________________________ Date: 05/07/19
                                                    04/18/19
           GINA B. KROL




LFORM1                                                                                                                                                                                  Ver: 22.01
         UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                          Case 16-24295             Doc 104     Filed 05/07/19 Entered 05/07/19 16:22:22                         Desc Main
                                                                                 DocumentFORM Page
                                                                                               2   9 of 16                                                                                  Page:     1
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                         Exhibit 9
  Case No:             16-24295 -JSB                                                                                    Trustee Name:                      GINA B. KROL
  Case Name:           PACKAGING ADVANTAGE, INC.,                                                                       Bank Name:                         ASSOCIATED BANK
                                                                                                                        Account Number / CD #:             *******7939 Checking Account
  Taxpayer ID No:     *******0905
  For Period Ending: 05/07/19
                      04/18/19                                                                                          Blanket Bond (per case limit):     $ 5,000,000.00
                                                                                                                        Separate Bond (if applicable):


           1              2                             3                                              4                                            5                       6                   7
    Transaction       Check or                                                                                                 Uniform                                                      Account / CD
       Date           Reference               Paid To / Received From                      Description Of Transaction         Tran. Code       Deposits ($)         Disbursements ($)        Balance ($)
                                                                                 BALANCE FORWARD                                                                                                          0.00
          10/04/16        6       ROTMAN & ROTMAN                                                                             1129-000               50,000.00                                      50,000.00
                                  134 N LASALLE STREET, STE 200
                                  CHICAGO, IL 60602
          10/12/16        1       OLD SECOND NATIONAL BANK                                                                    1129-000                     70.00                                    50,070.00
                                  37 SOUTH RIVER STREET
                                  AURORA, IL 60506
          10/12/16        2       OLD SECOND NATIONAL BANK                                                                    1129-000               87,797.18                                  137,867.18
                                  37 SOUTH RIVER STREET
                                  AURORA, IL 60506
          10/12/16        5       THE PRIVATE BANK                                                                            1129-000                    497.67                                138,364.85
          10/12/16        7       ILOCA SERVICES, INC.                                                                        1121-000                   1,306.00                               139,670.85
                                  9S104 FRONTENAC STREET
                                  AURORA, IL 60504
          10/12/16        3       PNC BANK                                                                                    1129-000                   1,211.59                               140,882.44
          10/12/16        4       THE PRIVATE BANK                                                                            1129-000                   4,583.90                               145,466.34
          11/07/16                ASSOCIATED BANK                                BANK SERVICE FEE                             2600-000                                           158.67         145,307.67
          12/07/16                ASSOCIATED BANK                                BANK SERVICE FEE                             2600-000                                           209.05         145,098.62
          01/09/17                ASSOCIATED BANK                                BANK SERVICE FEE                             2600-000                                           215.72         144,882.90
          02/03/17     030001     INTERNATIONAL SURETIES, LTD.                   BOND #016073584                              2300-000                                           185.04         144,697.86
                                  Suite 420
                                  701 Poydras Street
                                  New Orleans, LA 70139
          02/07/17                ASSOCIATED BANK                                BANK SERVICE FEE                             2600-000                                           215.42         144,482.44
          03/07/17                ASSOCIATED BANK                                BANK SERVICE FEE                             2600-000                                           194.09         144,288.35
          04/07/17                ASSOCIATED BANK                                BANK SERVICE FEE                             2600-000                                           214.51         144,073.84
          05/03/17     030002     ALAN LASKO                                                                                                                                    5,897.70        138,176.14
                                  ALAN D. LASKO & ASSOCIATES, PC
                                  205 W. RANDOLPH STREET


                                                                                                                        Page Subtotals              145,466.34                   7,290.20
                                                                                                                                                                                                     Ver: 22.01
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                          Case 16-24295             Doc 104     Filed 05/07/19 Entered 05/07/19 16:22:22                             Desc Main
                                                                                Document FORM Page
                                                                                                2  10 of 16                                                                                     Page:   2
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                             Exhibit 9
  Case No:             16-24295 -JSB                                                                                        Trustee Name:                    GINA B. KROL
  Case Name:           PACKAGING ADVANTAGE, INC.,                                                                           Bank Name:                       ASSOCIATED BANK
                                                                                                                            Account Number / CD #:           *******7939 Checking Account
  Taxpayer ID No:     *******0905
  For Period Ending: 05/07/19
                      04/18/19                                                                                              Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                            Separate Bond (if applicable):


           1              2                                3                                               4                                            5                       6                   7
     Transaction      Check or                                                                                                     Uniform                                                      Account / CD
        Date          Reference               Paid To / Received From                          Description Of Transaction         Tran. Code       Deposits ($)          Disbursements ($)       Balance ($)
                                  STE 1150
                                  CHICAGO, IL 60606
                                                                                        Fees                   5,871.80           3410-000
                                                                                        Expenses                25.90             3420-000
          05/05/17                ASSOCIATED BANK                                BANK SERVICE FEE                                 2600-000                                           207.29         137,968.85
          06/07/17                ASSOCIATED BANK                                BANK SERVICE FEE                                 2600-000                                           209.34         137,759.51
          07/10/17                ASSOCIATED BANK                                BANK SERVICE FEE                                 2600-000                                           198.21         137,561.30
          08/07/17                ASSOCIATED BANK                                BANK SERVICE FEE                                 2600-000                                           204.54         137,356.76
          09/08/17                ASSOCIATED BANK                                BANK SERVICE FEE                                 2600-000                                           204.21         137,152.55
          10/06/17                ASSOCIATED BANK                                BANK SERVICE FEE                                 2600-000                                           197.34         136,955.21
          11/07/17                ASSOCIATED BANK                                BANK SERVICE FEE                                 2600-000                                           203.60         136,751.61
          12/07/17                ASSOCIATED BANK                                BANK SERVICE FEE                                 2600-000                                           196.76         136,554.85
          01/08/18                ASSOCIATED BANK                                BANK SERVICE FEE                                 2600-000                                           203.02         136,351.83
          02/07/18     030003     International Sureties                         BOND                                             2300-000                                            46.36         136,305.47
                                  Suite 420                                      BOND
                                  701 Poydras St.
                                  New Orleans, LA 70139
          02/07/18                ASSOCIATED BANK                                BANK SERVICE FEE                                 2600-000                                           202.73         136,102.74
          03/07/18                ASSOCIATED BANK                                BANK SERVICE FEE                                 2600-000                                           182.80         135,919.94
          04/06/18                ASSOCIATED BANK                                BANK SERVICE FEE                                 2600-000                                           202.07         135,717.87
          05/07/18                ASSOCIATED BANK                                BANK SERVICE FEE                                 2600-000                                           195.26         135,522.61
          05/24/18     030004     Alan D. Lasko & Associates                     Accountant Fees                                  3410-000                                          1,135.00        134,387.61
                                  200 W. Randolph Street
                                  Suite 1150
                                  Chicago, IL 60606
 *        05/24/18     030005     Alan D. Lasko & Associates                     Accountant Expenses                              3420-003                                            28.50         134,359.11
                                  200 W. Randolph Street
                                  Suite 1150
                                  Chicago, IL 60606


                                                                                                                            Page Subtotals                        0.00               3,817.03
                                                                                                                                                                                                        Ver: 22.01
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                          Case 16-24295             Doc 104     Filed 05/07/19 Entered 05/07/19 16:22:22                            Desc Main
                                                                                Document FORM Page
                                                                                                2  11 of 16                                                                                  Page:   3
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                          Exhibit 9
  Case No:             16-24295 -JSB                                                                                       Trustee Name:                      GINA B. KROL
  Case Name:           PACKAGING ADVANTAGE, INC.,                                                                          Bank Name:                         ASSOCIATED BANK
                                                                                                                           Account Number / CD #:             *******7939 Checking Account
  Taxpayer ID No:     *******0905
  For Period Ending: 05/07/19
                      04/18/19                                                                                             Blanket Bond (per case limit):     $ 5,000,000.00
                                                                                                                           Separate Bond (if applicable):


           1              2                              3                                                4                                            5                       6                 7
     Transaction      Check or                                                                                                    Uniform                                                    Account / CD
        Date          Reference               Paid To / Received From                         Description Of Transaction         Tran. Code       Deposits ($)         Disbursements ($)      Balance ($)
 *        06/04/18     030005     Alan D. Lasko & Associates                     Accountant Expenses                             3420-003                                          -28.50        134,387.61
                                  200 W. Randolph Street                         Wrong Amount
                                  Suite 1150
                                  Chicago, IL 60606
                                                                                                                                3420-000
          06/04/18     030006     ALAN LASKO                                     Accountant Expenses                             3410-000                                           28.05        134,359.56
                                  ALAN D. LASKO & ASSOCIATES, PC                 Replacement Check
                                  205 W. RANDOLPH STREET
                                  STE 1150
                                  CHICAGO, IL 60606
          06/07/18                ASSOCIATED BANK                                BANK SERVICE FEE                                2600-000                                          201.48        134,158.08
          07/09/18                ASSOCIATED BANK                                BANK SERVICE FEE                                2600-000                                          193.31        133,964.77
          07/18/18        7       Converted Images Inc.                          A/R                                             1121-000                   2,332.83                             136,297.60
                                  365 Criss Cir.                                 Account Receivable due Debtor
                                  Elk Grove Village, IL 60007
          08/07/18                ASSOCIATED BANK                                BANK SERVICE FEE                                2600-000                                          200.75        136,096.85
          09/10/18                ASSOCIATED BANK                                BANK SERVICE FEE                                2600-000                                          202.34        135,894.51
          10/05/18                ASSOCIATED BANK                                BANK SERVICE FEE                                2600-000                                          195.55        135,698.96
          10/10/18     10, 11     Source One                                     Settlement                                      1141-000               37,628.61                                173,327.57
                                  136 W. Washington Street
                                  West Chicago, IL 60185
          10/31/18                Trsf To BofI Federal Bank                      FINAL TRANSFER                                  9999-000                                      173,327.57                0.00




                                                                                                                           Page Subtotals               39,961.44               174,320.55
                                                                                                                                                                                                     Ver: 22.01
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 11)
                                          Case 16-24295             Doc 104     Filed 05/07/19 Entered 05/07/19 16:22:22                          Desc Main
                                                                                Document FORM Page
                                                                                                2  12 of 16                                                                                 Page:   4
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                         Exhibit 9
  Case No:             16-24295 -JSB                                                                                     Trustee Name:                    GINA B. KROL
  Case Name:           PACKAGING ADVANTAGE, INC.,                                                                        Bank Name:                       ASSOCIATED BANK
                                                                                                                         Account Number / CD #:           *******7939 Checking Account
  Taxpayer ID No:     *******0905
  For Period Ending: 05/07/19
                      04/18/19                                                                                           Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                         Separate Bond (if applicable):


          1               2                             3                                            4                                               5                       6                  7
    Transaction       Check or                                                                                                  Uniform                                                     Account / CD
       Date           Reference               Paid To / Received From                    Description Of Transaction            Tran. Code       Deposits ($)          Disbursements ($)      Balance ($)

                                                                                                     COLUMN TOTALS                                   185,427.78              185,427.78                 0.00
                                                                                                         Less: Bank Transfers/CD's                         0.00              173,327.57
                                                                                                     Subtotal                                        185,427.78               12,100.21
                                                                                                         Less: Payments to Debtors                                                 0.00
                                                                                                     Net
                                                                                                                                                     185,427.78               12,100.21




                                                                                                                         Page Subtotals                        0.00                  0.00
                                                                                                                                                                                                    Ver: 22.01
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 12)
                                          Case 16-24295                Doc 104     Filed 05/07/19 Entered 05/07/19 16:22:22                             Desc Main
                                                                                   Document FORM Page
                                                                                                   2  13 of 16                                                                                  Page:     5
                                                                           ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                          Exhibit 9
  Case No:             16-24295 -JSB                                                                                           Trustee Name:                    GINA B. KROL
  Case Name:           PACKAGING ADVANTAGE, INC.,                                                                              Bank Name:                       Axos Bank
                                                                                                                               Account Number / CD #:           *******0050 Checking Account
  Taxpayer ID No:     *******0905
  For Period Ending: 05/07/19
                      04/18/19                                                                                                 Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                               Separate Bond (if applicable):


           1              2                                3                                                  4                                            5                     6                  7
     Transaction      Check or                                                                                                        Uniform                                                   Account / CD
        Date          Reference                  Paid To / Received From                          Description Of Transaction         Tran. Code       Deposits ($)      Disbursements ($)        Balance ($)
                                                                                    BALANCE FORWARD                                                                                                           0.00
          10/31/18                Trsf In From ASSOCIATED BANK                      INITIAL WIRE TRANSFER IN                         9999-000              173,327.57                               173,327.57
          01/04/19     002001     Gina B. Krol                                      Final Distribution                               2100-000                                    12,521.39          160,806.18
                                  105 W. Madison Street                             Trustee Fees
                                  Suite 1100
                                  Chicago, IL 60602
 *        01/04/19     002002     Cohen & Krol                                      Final Distribution                               3110-003                                        6,200.66       154,605.52
                                  105 W. Madison St., Ste. 1100                     Attorney's Fees
                                  Chicago, IL 60602
          01/04/19     002003     Cohen & Krol                                      Final Distribution                               3120-000                                          69.20        154,536.32
                                  105 W. Madison St., Ste. 1100                     Attorney's Expenses
                                  Chicago, IL 60602
          01/04/19     002004     Gina B. Krol                                      Final Distribution                               2200-000                                          19.60        154,516.72
                                  105 W. Madison Street                             Trustee Expenses
                                  Suite 1100
                                  Chicago, IL 60602
 *        01/04/19     002005     Gina B. Krol                                      Final Distribution                               3110-003                                        3,100.34       151,416.38
                                                                                    Attorneys' Fees
 *        01/04/19     002006     Dorothy Curtis                                    Final Distribution                               5300-003                                        1,975.09       149,441.29
                                  c/o Jeffrey S Harris                              (1-1) Claim for amounts due on
                                  1701 S First Ave                                  notes plus commissions
                                  #202
                                  Maywood IL 60153
 *        01/04/19     002007     Christine Scott                                   Final Distribution                               5300-003                                        9,084.26       140,357.03
                                  c/o Jeffrey S Harris                              (2-1) Claim for amounts due on
                                  1701 S First Ave                                  notes plus commissions
                                  #202
                                  Maywood IL 60153
 *        01/04/19     002008     SOURCE ONE                                        Final Distribution                               7100-903                                    74,396.28              65,960.75
                                  c/o Wiczer & Sheldon                              (6-1) Loan Services

                                                                                                                               Page Subtotals              173,327.57            107,366.82
                                                                                                                                                                                                         Ver: 22.01
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 13)
                                          Case 16-24295                Doc 104     Filed 05/07/19 Entered 05/07/19 16:22:22                                       Desc Main
                                                                                   Document FORM Page
                                                                                                   2  14 of 16                                                                                                Page:     6
                                                                           ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                        Exhibit 9
  Case No:             16-24295 -JSB                                                                                                     Trustee Name:                    GINA B. KROL
  Case Name:           PACKAGING ADVANTAGE, INC.,                                                                                        Bank Name:                       Axos Bank
                                                                                                                                         Account Number / CD #:           *******0050 Checking Account
  Taxpayer ID No:    *******0905
  For Period Ending: 05/07/19
                     04/18/19                                                                                                            Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                                         Separate Bond (if applicable):


           1              2                                3                                                   4                                                     5                       6                    7
     Transaction      Check or                                                                                                                  Uniform                                                       Account / CD
        Date          Reference                  Paid To / Received From                          Description Of Transaction                   Tran. Code       Deposits ($)          Disbursements ($)        Balance ($)
                                  500 Skokie Blvd Ste 325
                                  Northbrook, IL 60062-2887
 *        01/04/19     002009     Pearl A Marziani                                  Final Distribution                                         7100-903                                       65,960.75                     0.00
                                  d/b/a Marziani Enterprises
                                  c/o Gini S Marziani
                                  125 S Wacker Drive
                                  Chicago IL 60606
 *        01/08/19     002002     Cohen & Krol                                      Final Distribution                                         3110-003                                          -6,200.66             6,200.66
                                  105 W. Madison St., Ste. 1100                     Trustee had to recalculate the distribution based on a
                                  Chicago, IL 60602                                 reduction of fees
 *        01/08/19     002005     Gina B. Krol                                      Final Distribution                                         3110-003                                          -3,100.34             9,301.00
                                                                                    Trustee had to recalculate distribtuion based on a
                                                                                    reduction of fees
 *        01/08/19     002006     Dorothy Curtis                                    Final Distribution                                         5300-003                                          -1,975.09            11,276.09
                                  c/o Jeffrey S Harris                              Trustee had to recalculate distribution based on a
                                  1701 S First Ave                                  reduction of fees
                                  #202
                                  Maywood IL 60153
 *        01/08/19     002007     Christine Scott                                   Final Distribution                                         5300-003                                          -9,084.26            20,360.35
                                  c/o Jeffrey S Harris                              Trustee had to recalculate distribution based on a
                                  1701 S First Ave                                  reduction of fees
                                  #202
                                  Maywood IL 60153
 *        01/08/19     002008     SOURCE ONE                                        Final Distribution                                         7100-903                                      -74,396.28               94,756.63
                                  c/o Wiczer & Sheldon                              Trustee had to recalculate distribution based on a
                                  500 Skokie Blvd Ste 325                           reduction of fees
                                  Northbrook, IL 60062-2887
 *        01/08/19     002009     Pearl A Marziani                                  Final Distribution                                         7100-903                                      -65,960.75           160,717.38
                                  d/b/a Marziani Enterprises                        Trustee had to recalculate distribution based on a
                                  c/o Gini S Marziani                               reduction of fees

                                                                                                                                         Page Subtotals                        0.00              -94,756.63
                                                                                                                                                                                                                       Ver: 22.01
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 14)
                                          Case 16-24295                Doc 104     Filed 05/07/19 Entered 05/07/19 16:22:22                             Desc Main
                                                                                   Document FORM Page
                                                                                                   2  15 of 16                                                                                     Page:     7
                                                                           ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                             Exhibit 9
  Case No:             16-24295 -JSB                                                                                           Trustee Name:                    GINA B. KROL
  Case Name:           PACKAGING ADVANTAGE, INC.,                                                                              Bank Name:                       Axos Bank
                                                                                                                               Account Number / CD #:           *******0050 Checking Account
  Taxpayer ID No:    *******0905
  For Period Ending: 05/07/19
                     04/18/19                                                                                                  Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                               Separate Bond (if applicable):


           1              2                                3                                                  4                                            5                       6                   7
     Transaction      Check or                                                                                                        Uniform                                                      Account / CD
        Date          Reference                  Paid To / Received From                          Description Of Transaction         Tran. Code       Deposits ($)          Disbursements ($)       Balance ($)
                                  125 S Wacker Drive
                                  Chicago IL 60606
          01/08/19     002010     Cohen & Krol                                      Final Distribution                               3110-000                                          4,867.33        155,850.05
                                  105 W. Madison St., Ste. 1100                     Attorney's Fees
                                  Chicago, IL 60602
          01/08/19     002011     Gina B. Krol                                      Final Distribution                               3110-000                                          2,433.67        153,416.38
                                                                                    Attorneys' Fees
 *        01/08/19     002012     Dorothy Curtis                                    Final Distribution                               5300-004                                          1,975.09        151,441.29
                                  c/o Jeffrey S Harris                              (1-1) Claim for amounts due on
                                  1701 S First Ave                                  notes plus commissions
                                  #202
                                  Maywood IL 60153
          01/08/19     002013     Christine Scott                                   Final Distribution                               5300-000                                          9,084.26        142,357.03
                                  c/o Jeffrey S Harris                              (2-1) Claim for amounts due on
                                  1701 S First Ave                                  notes plus commissions
                                  #202
                                  Maywood IL 60153
          01/08/19     002014     SOURCE ONE                                        Final Distribution                               7100-900                                       75,456.38              66,900.65
                                  c/o Wiczer & Sheldon                              (6-1) Loan Services
                                  500 Skokie Blvd Ste 325
                                  Northbrook, IL 60062-2887
          01/08/19     002015     Pearl A Marziani                                  Final Distribution                               7100-900                                       66,900.65                    0.00
                                  d/b/a Marziani Enterprises
                                  c/o Gini S Marziani
                                  125 S Wacker Drive
                                  Chicago IL 60606
 *        03/06/19     002012     Dorothy Curtis                                    Stop Payment Reversal                            5300-004                                          -1,975.09            1,975.09
                                  c/o Jeffrey S Harris                              STOP PAYMENT
                                  1701 S First Ave
                                  #202

                                                                                                                               Page Subtotals                        0.00           158,742.29
                                                                                                                                                                                                            Ver: 22.01
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 15)
                                          Case 16-24295             Doc 104     Filed 05/07/19 Entered 05/07/19 16:22:22                                   Desc Main
                                                                                Document FORM Page
                                                                                                2  16 of 16                                                                                                   Page:      8
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                            Exhibit 9
  Case No:             16-24295 -JSB                                                                                             Trustee Name:                       GINA B. KROL
  Case Name:           PACKAGING ADVANTAGE, INC.,                                                                                Bank Name:                          Axos Bank
                                                                                                                                 Account Number / CD #:              *******0050 Checking Account
  Taxpayer ID No:    *******0905
  For Period Ending: 04/18/19                                                                                                    Blanket Bond (per case limit):      $ 5,000,000.00
                                                                                                                                 Separate Bond (if applicable):


           1              2                             3                                                 4                                                    5                          6                         7
    Transaction       Check or                                                                                                          Uniform                                                               Account / CD
       Date           Reference               Paid To / Received From                         Description Of Transaction               Tran. Code       Deposits ($)            Disbursements ($)              Balance ($)
                                  Maywood IL 60153
          03/06/19     002016     Dorothy Curtis                                 Final Distribution                                    5300-000                                               1,975.09                       0.00
                                                                                 Replacement for lost check

                                                                                                          COLUMN TOTALS                                       173,327.57                  173,327.57                          0.00
                                                                                                              Less: Bank Transfers/CD's                       173,327.57                        0.00
                                                                                                          Subtotal                                                     0.00           173,327.57
                                                                                                              Less: Payments to Debtors                                                     0.00
                                                                                                          Net
                                                                                                                                                                       0.00           173,327.57
                                                                                                                                                                                     NET                             ACCOUNT
                                                                                                              TOTAL - ALL ACCOUNTS                     NET DEPOSITS             DISBURSEMENTS                        BALANCE
                                                                                                              Checking Account - ********7939                  185,427.78                    12,100.21                         0.00
                                                                                                              Checking Account - ********0050                           0.00               173,327.57                          0.00
                                                                                                                                                     ------------------------    ------------------------   ------------------------
                                                                                                                                                               185,427.78                  185,427.78                          0.00
                                                                                                                                                     ==============             ==============              ==============
                                                                                                                                                      (Excludes Account         (Excludes Payments                   Total Funds
                                                                                                                                                                 Transfers)               To Debtors)                    On Hand




                                                                                                                                Page Subtotals                         0.00                    1,975.09
                                                                                                                                                                                                                        Ver: 22.01
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 16)
